 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN ALBERT GONZALES, Jr.,                        No. 2:19-cv-0380 KJN P
12                       Plaintiff,
13           v.                                         ORDER TO SHOW CAUSE
14    STEVEN GUILD, et al.,
15                       Defendants.
16

17          Plaintiff is a former county inmate, proceeding pro se. On December 16, 2019, this matter

18   came on for settlement conference. Counsel for defendants appeared; plaintiff failed to appear.

19   The record reflects no contact from plaintiff since the previous settlement conference was

20   rescheduled at his telephonic request. (ECF No. 25.)

21          On November 5, 2019, this action was reset for settlement conference on December 16,

22   2019. Plaintiff was ordered to file, within fourteen days, a revised election form. Plaintiff was

23   cautioned that failure to appear at the settlement conference may result in the dismissal of this

24   action. Fourteen days passed, and plaintiff did not file the revised election form.

25          Accordingly, IT IS HEREBY ORDERED that within fourteen days from the date of this

26   order, plaintiff shall show cause why this action should not be dismissed based on his failure to

27   ////

28   ////
                                                        1
 1   appear at the court-ordered settlement conference as well as his failure to comply with the

 2   November 5, 2019 order. Fed. R. Civ. P. 41(b).

 3   Dated: December 17, 2019

 4

 5

 6
     /gonz0380.osc
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
